Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 39 is rejected under 35 U.S.C. 102(a1) as being anticipated by Mathur (US 5198497).
           Example 1 of Mathur (US 5198497) discloses a composition produced by dynamically vulcanizing at 190 degrees centigrade of a mixture of 1135 gm EPDM, 2724 gm polypropylene and 681 gm ethylene vinyl acetate maleic anhydride (EVAMA) as in applicants polar polymer in a twin screw extruder in the presence of EPON 828 crosslinker added to the mixture of EVAMA/polyolefin and note also that the product is injection molded in Example 1.Note that the “EPDM concentrate” is a blend of 40%PP and 60% EPDM as in applicants “functionalized polyolefin” (column 7, lines 3-8). EPDM contains diene monomer such as are functional groups. Note column 1, lines 49-50 for applicants’ concentration of crosslinker. Note column 4, lines 19-29 where the EVAMA has a particle size of below 50 microns. While the characteristic in claim 39 is not explicitly disclosed, the characteristic would reasonably appear to be inherent since all features of the claim are disclosed by the reference. When the reference discloses all the limitations of a claim except a property or function, .

Applicant's arguments filed 2-2-21 have been fully considered but they are not persuasive. Applicants argue that Mathur contains no functionalized polyolefin. However, as set out above the “EPDM concentrate” is a blend of 40%PP and 60% EPDM as in applicants “functionalized polyolefin” (column 7, lines 3-8).

           Applicants amendment has overcome all rejections including the obviousness type double patenting rejection with the exception of the rejection based on Mathur set out above. Although claim 14 of newly cited 10731029 and present claim 39 bear some resemblance, patent clam 14 does not recite selectively crosslinking “during the mixing” nor does claim 14 recite anything about stress crack resistance nor are such features suggested by the patent claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-17-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765